DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sean Daley on 01/06/2022.

AMENDMENTS TO THE CLAIMS:
Claim 1. A sample carrier, wherein: the sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board; the sample carrier is configured to accommodate a sample to be examined and/or processed in a microscope system; the sample carrier is accommodatable in an accommodating device; ; and the sample carrier comprises memory so that information is electronically writable to the sample carrier.
.  




Allowable Subject Matter
	Claims 1-5 and 7-23 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 10 and 15, for example:
	Claim 1 relates to a sample carrier in a microscope system comprises a member selected from the group consisting of a silicon chip and a printed circuit board; the sample carrier include an individual sample carrier identifier is in an accommodating device, and the sample carrier also having memory so that information is electronically writable to the sample carrier, so that a sample accommodated on the sample carrier is trackable.
	Claim 10 relates to a sample carrier comprises a member selected from the group consisting of a silicon chip and a printed circuit board; an accommodating device with an individual position identifier designed to hold the sample carrier with samples in 
	Claim 15 relates to providing a sample accommodated on a sample carrier, the sample carrier comprising a member selected from the group consisting of a silicon chip and a printed circuit board, the sample carrier comprising an individual sample carrier identifier and designed to communicate with a microscope system; a first accommodating device having a first individual position identifier and designed to communicate with the microscope system; and reading out the sample carrier identifier in conjunction with the first position identifier; communicating the identifiers read out to a control unit of the microscope system.

	Claims 1, 10 and 15 have been allowed because they are believed to be both novel and nonobvious, for the reason that the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, make obvious, or suggest, at least to the skilled artisan. 
In the instant invention where, a sample carrier system with which microscopic samples can be unambiguously recognized and re-recognized by the microscope system respectively used, such that the samples can be digitally identified and tracked. In addition, the present disclosure seeks to provide a method by which microscopic samples can be digitally identified and tracked. 

Claims 2-5, 7-9, 11-14 and 16-23, which depend from either claims 1, 10 or 15, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.











Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 14, 2022